DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 19, 2021, Affidavit of Mr. Shin, filed on January 20, 2021 and IDS filed on January 21, 2021 have been entered. 
2.2.	Claims 2, 4, 8  and 17-20 have been canceled. Claims 1,7 and 9-11 have been withdrawn. Claims 21 and 22 are newly added. Claim 3 has been amended with respect to range of  MPDiol ( 2-methyl-1,3-propanediol) and to recite that polyester resin was obtained by reacting poly(ethylene terephthalate) oligomer with MPDiol: " reacting 2-methyl-1,3-propanediol and the oligomer to prepare the copolymer polyester resin,
wherein the 2-methyl-1,3-propanediol is added in an amount of 40 to 50 mol%
based on a total number of moles of polyethylene terephthalic acid in the
oligomer and 2-methyl-1,3-propanediol".

3. 	However, scope of Claim 3 has been changed, which is required further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	Claims 3, 5- 6, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because: 
4.2.	 Limitation of Claim 3 “reacting 2-methyl-1,3-propanediol and the oligomer to prepare the copolymer polyester resin, wherein the 2-methyl-1,3-propanediol is added in an amount of 40 to 50 mol% based on a total number of moles of polyethylene terephthalic acid in the oligomer and 2-methyl-1,3-propanediol" is a process limitation which is used by Applicant to define composition ( product) of final copolyester. 
However, scope of phrase "number of moles of polyethylene terephthalic acid in the oligomer " is not clear: what is polyethylene terephthalic acid ?  and how many moles of polyethylene terephthalic acid in the oligomer ?

                                        Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al ( US 2003/0134115)   in view of Ni et al ( CN 103184572- Abstract and Machine Translation previously provided).  
5.1.	Regarding Claims 3 and 22  Goda disclosed  polyester based heat-bonding conjugate fibers ( see Abstract, [0001]), wherein conjugate fiber can  be produced as core-sheath type ( see [0016]) , wherein  core  -  a fiber forming component made from “ general polyester’, preferably PET ( polyethylene terephthalate)  - see [0012]; and sheath component as heat-bonding coating layer comprises amorphous polyester obtained from ( see [0014]-[0015])  aromatic acids, comprising terephthalic acid, and diol component, preferably comprising ethylene glycol and other glycol.
5.2.	Therefore, Goda disclosed same basic conjugate fiber which has core-sheath type structure and wherein core made from “general polyester” as PET and sheath , comprising heat-bonding ( read on “ binder”)  coating layer, comprising dicarboxylic acid component and  diol component, which can be obtained from ethylene glycol and second glycol, but silent regarding use of MPDiol ( 2-Methyl-1,3-Propanediol).
5.3.	However, use of MPDiol in fiber forming polyesters is well known. 
Ni et al ( CN 10318457) teaches  use of  MPDiol in the  amount  from 20  mole% to 90 mol%  and preferably from 35 mol% to 80 mol% ( based on diol component of easy-adhesive copolyester fiber”  with reduced Tg and Tm ( melting temperature). 
	Therefore, it is clear that copolyester of Ni   is the same copolyester as claimed by Applicant, wherein MPDiol is present in same ( overlapping) amounts. 
 	Therefore, one of ordinary skill in the art will be motivated to use MPDiol as taught by Ni in order to obtained “ easy- adhesive “ copolyester with reduced Tg ( glass transition temperature) and melt temperature( Tm)– which is desirable for heat –bonding sheath layer as it explained by Goda (  see Goda [0002] [0007],[0011],[0012]).

6.    Claims 5-6,12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al ( US 2003/0134115) combined with  Ni et al ( CN 103184572)  as it applied to Claims  3 and 22  above, and in view of   Shim et al ( KR 100436722 – Translation previously provided) as evidenced by  Topolkaraev et al ( US 2010/0048081).
6.1.	As discussed above ( see paragraph 5 ) Goda  combined with Ni disclose/taught same basic conjugate core-sheath fiber, wherein core obtained from PET and sheath obtained from  polyester copolymer, but silent regrading presence of polyfunctional compounds.
6.2.	However, use of polyfunctional compounds in copolyesters is well known.
6.3.	Shim teaches that thermally adhesive polyester-type binder fiber may comprise “polyfunctional ingredient” as trimellitic acid, trimesic acid, 3,3',4,4'-benzophenone tetracarboxylic acid, 1,2,3,4-butane tetracarboxylic acid, and/or glycerol, pentaerythritol or sorbitol ( see Claim 4) in the amount from 10 to 3,000 ppm  in order to improve “ the spinning and the workability at the time of ( fiber) stretching” ( see page 3).
	Therefore, it would be obvious to add polyfunctional component in overlapping amounts per guidance provided by Shim to copolyester binder disclosed by Goda  and  Ni in order to improve “the spinning and the workability at the time of ( fiber) stretching”.
6.4.	Regarding Claim 16 note, that:
a)     because Claim 16 is dependent on Claim 6, which is required presence of only one  polyfunctional compound in the copolyester, for example glycerol, than  trimethylol propane  is not necessary  present  in the copolyester;  
b)	however,  because trmethylol propane ( TMP)  has tri hydroxyl groups and structurally similar to glycerol, than it would be expected that use of in the copolyester will lead to same outcome as use of glycerol(  as taught by Shim) until unexpected results clearly attributed to structural specificity of TMP ( in comparison with glycerol) can be shown.  
6.5.	Same rational is also applicable to Claim 21 because according to Topolkaraev  TMP and Glycerol  routinely used in polyesters suitable for fibers as functional equivalents ( see Topolkaraev et al ( US 2010/0048081 , paragraph [0028]).
	Therefore, it would be obvious to one of ordinary skill in the art to replace  Glycerol by  TMP as functional equivalent of  the polyfunctional compound  per  guidance provided by  Topolkaraev in polyester-type binder fiber as taught by Shim until unexpected results to the contrary can be shown. 
	
Response to Amendment
untitled Affidavit signed by Inventor Shin. In interest of compact examination, it would be construed that this Affidavit is the Declaration under 37 CFR 1.132.
7.2.	The Declaration  under 37 CFR 1.132 filed on January 20, 2021 is insufficient to overcome the current Rejection of Record for following Reasons:
a) 	the Declaration provide evidence that input of MPDiol into reaction mixture corresponds to presence of MPDiol in the final polyester with accuracy of 3-5 mole%  : " When manufacturing according to a continuous polymerization process, the
added monomer is continuously reacted and polymerized into a polymer. The difference
between the input amount and the actual content is ±3-5%, which is contained in the
polymer in proportion to the input amount".
b)   however, the Declaration does not provide evidence of unexpected results commensurate with scope of Claim 3. In this respect note that Claim 3 is silent with respect to Tg, Tm or Ts( softening point) or any other properties of the polyester.
	Therefore, The Declaration  under 37 CFR 1.132 filed on January 20, 2021 was found  insufficient to overcome the current Rejection of Record.
Response to Arguments
8.	Applicant’s arguments with respect to claims 3, 5-6, and 21-22   have been considered but they are moot in view of New Grounds of Rejections. 
9.1.	It is noted that Applicant’s did not present any arguments with respect to Goda combined with Ni  ( see Rejection above). 
9.2 	It is noted that Applicant did present arguments with respect to alleged deficiency of Goda  as follows : " Goda discloses an amorphous polyester resin using IPA, which Color-b, reaction time, room temperature adhesion, and high temperature adhesion using MPD would not have been obvious to one of ordinary skill in the art."
9.3.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	However, because  “ Color-b, reaction time, room temperature adhesion, and high temperature adhesion using MPD" are outside of scope of Applicant’s claims and specifically of base Claim 3, than this Applicant’s argument was found unpersuasive. 	
In this respect note that “ Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, all Applicant’s arguments were found unpersuasive.
Conclusion
                              THIS ACTION IS NOT MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763